Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 17, respectively, of U.S. Patent No. 10, 320,921. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the claims of the patent. The difference is that the present application is broader. This is a matter of Applicant’s choice in claim language to broaden the claim in order to seek broader patent protection. 
Present Application
U.S. Patent No. 10, 320,921
1. A method of optimizing network processing in a system comprising a physical host and a set of physical network interface controllers (PNICs), the physical host comprising a forwarding element, the method comprising: 


determining that the forwarding element can be bypassed in a path between a virtual machine and a virtual function of a particular PNIC; 

based on determining that the forwarding element can be bypassed in a path between a virtual machine and a virtual function of a particular PNIC, determining that a set of conditions is satisfied to bypass the forwarding element for exchanging packets between a particular data compute node (DCN) and the particular PNIC; 

exchanging packets between the particular DCN and the particular PNIC bypassing the forwarding element when the set of conditions are satisfied;

determining that at least one condition in said set of conditions is not satisfied; and 







utilizing the forwarding element to exchange packets between the particular DCN and the particular PNIC when at least one condition in said set of conditions is not satisfied.  




8. A non-transitory machine-readable medium storing a program for optimizing network processing in a system comprising a physical host and a set of physical network interface controllers (PNICs), the physical host comprising a forwarding element, the program executable by at least one processing unit, the program comprising sets of instructions for: 

determining that the forwarding element can be bypassed in a path between a virtual machine and a virtual function of a particular PNIC; 

determining that a set of conditions is satisfied to bypass the forwarding element for exchanging packets between a particular data compute node (DCN) and the particular PNIC; 






exchanging packets between the particular DCN and the particular PNIC bypassing the forwarding element when the set of conditions are satisfied; 

determining that at least one condition in said set of conditions is not satisfied; and 






utilizing the forwarding element to exchange packets between the particular DCN and the particular PNIC when at least one condition in said set of conditions is not satisfied.  

15.  A physical computing device comprising: 

a set of processing units; and Docket No. C114.02.C2 






a non-transitory machine-readable medium storing a program for execution by the set of processing units for optimizing network processing in a system comprising a physical host and a set of physical network interface controllers (PNICs), the physical host comprising a forwarding element, the sets of instructions for: 

determining that the forwarding element can be bypassed in a path between a virtual machine and a virtual function of a particular PNIC; 

determining that a set of conditions is satisfied to bypass the forwarding element for exchanging packets between a particular data compute node (DCN) and the particular PNIC; 





exchanging packets between the particular DCN and the particular PNIC bypassing the forwarding element when the set of conditions are satisfied; 

determining that at least one condition in said set of conditions is not satisfied; and utilizing the forwarding element to exchange packets between the particular DCN and the particular PNIC when at least one condition in said set of conditions is not satisfied.  

1.  A method of optimizing network processing in a system comprising a 
physical host and a set of physical network interface controllers (PNICs), the physical host comprising a forwarding element, the method comprising: 

determining that a set of conditions is satisfied to bypass the forwarding element for exchanging packets between a particular data compute node (DCN) and a particular PNIC, the set of conditions comprising the particular DCN being the only DCN connected to the forwarding element and the particular PNIC being the only PNIC connected to the forwarding element;  





exchanging packets between the particular DCN and the particular PNIC bypassing the forwarding element 
when the set of conditions are satisfied;  

determining that at least one condition in said set of conditions is not satisfied, the at least one condition comprising the particular DCN being the only DCN connected to the forwarding element and the particular PNIC being the only PNIC connected to the forwarding element;  and 

utilizing the forwarding element to exchange packets between the particular DCN and the particular PNIC when the at least one condition in said set of conditions is not satisfied.





9.  A non-transitory machine readable medium storing a program for 
optimizing network processing in a system comprising a physical host and a set of physical network interface controllers (PNICs), the physical host comprising a forwarding element, the program executable by at least one processing unit, the program comprising sets of instructions for: 






determining that a set of conditions is satisfied to bypass the forwarding element for exchanging packets between a particular data compute node (DCN) and a particular PNIC, the set of conditions comprising the particular DCN being the only DCN connected to the forwarding element and the particular PNIC being the only PNIC connected to the forwarding element;  

exchanging packets between the particular DCN and the particular PNIC bypassing the forwarding element when the set of conditions are satisfied;  

determining that at least one condition in said set of conditions is not satisfied, the at least one condition comprising the particular DCN being the only DCN connected to the forwarding element and the particular PNIC being the only PNIC connected to the forwarding element;  and 
utilizing the forwarding element to exchange packets between the particular DCN and the particular PNIC when the at least one condition in said set of conditions is not satisfied.

17.  A physical computing device comprising: 

a set of processing units;  
a forwarding element, the forwarding element for exchanging packets between a set of physical network interface controllers (PNICs) and a set of data compute nodes (DCNs);  and 

a non-transitory machine readable medium storing a program for execution by the set of processing units, the program storing set of instructions for: 











determining that a set of conditions is satisfied to bypass the forwarding element for exchanging packets between a particular DCN and a particular PNIC, the set of conditions comprising the particular DCN being the only DCN connected to the forwarding element and the particular PNIC being the only PNIC connected to the forwarding element;  

exchanging packets between the particular DCN and the particular PNIC bypassing the forwarding element when the set of conditions are satisfied;  

determining that at least one condition in said set of conditions is not satisfied, the at least one condition comprising the particular DCN being the only DCN connected to the forwarding element and the particular PNIC being the only PNIC connected to the forwarding element;  and utilizing the forwarding element to exchange packets between the particular DCN and the particular PNIC when the at least one condition in said set of conditions is not satisfied. 


Response to Arguments
Claim Rejections - 35 USC § 103
	The amendment overcomes the previously rejected claims.
Double Patenting
	Applicant is requested to file a terminal disclaimer to overcome the rejection set forth above. 

	The application would be in condition for allowance if the double patenting rejection is overcome by the filing of a terminal disclaimer. Examiner has attempted to contact Applicant but did not receive a response. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443